Name: Commission Regulation (EC) NoÃ 1877/2004 of 28 October 2004 amending Annex IIIB of Regulation (EC) NoÃ 517/94 as regards quotas for Serbia and Montenegro
 Type: Regulation
 Subject Matter: Europe;  international trade;  leather and textile industries;  trade
 Date Published: nan

 29.10.2004 EN Official Journal of the European Union L 326/25 COMMISSION REGULATION (EC) No 1877/2004 of 28 October 2004 amending Annex IIIB of Regulation (EC) No 517/94 as regards quotas for Serbia and Montenegro THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 517/94 of 7 March 1994 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules (1), and in particular Article 5 thereof, Whereas: (1) Regulation (EC) No 517/94 establishes the annual quantitative limits for certain textile products originating in Serbia and Montenegro (2). (2) Serbia and Montenegro is currently at a critical junction of its reform process. It is important at this stage to support the political and economic reforms undertaken in this state and to keep the country well on track towards the European Unions Stabilisation and Association process. (3) Improving trade opportunities for Serbia and Montenegro in areas in which the country possesses comparative economic advantages is of great importance to underpin the countrys economic and political reforms and to further its integration into European structures. (4) The proposed increase is part of an overall process of promoting closer trade relations with Serbia and Montenegro, which includes the negotiations on a textiles agreement with Serbia and Montenegro to achieve bilateral liberalisation. (5) It is therefore important to improve market access specifically for textiles and to review the quotas currently applicable on imports of textile products originating in Serbia and Montenegro. This further improvement reflects the overall progress achieved so far in the technical talks leading to the negotiation of a textile agreement, and the Agreed Minutes signed on 15 June 2004. (6) Further imports within the EU of certain categories of textile products are presently no longer possible because the respective quotas have been exhausted. Serbia and Montenegro, as well as Member States, has requested that the quotas be increased. (7) It is appropriate to increase the levels of quotas for Serbia and Montenegro in order to absorb pending import requests for categories 6, 7 and 15, and for category 16 where the quantitative limits are nearly exhausted. (8) Regulation (EC) No 517/94 should therefore be amended accordingly. (9) The measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, as referred to in Article 25 of Regulation (EC) No 517/94, HAS ADOPTED THIS REGULATION: Article 1 Annex IIIB to Regulation (EC) No 517/94 is replaced as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 October 2004. For the Commission Pascal LAMY Member of the Commission (1) OJ L 67, 10.3.1994, p. 1, as last amended by Commission Regulation (EC) No 2309/2003 (OJ L 342, 30.12.2003, p. 21). (2) Formerly the Federal Republic of Yugoslavia (FRY). ANNEX ANNEX III B Annual Community quantitative limits referred to in the fourth indent of Article 2(1) Serbia and Montenegro Category Unit Quantity 1 tonnes 2 350 2 tonnes 2 853 2a tonnes 645 3 tonnes 312 5 1 000 pieces 1 326 6 1 000 pieces 713 7 1 000 pieces 386 8 1 000 pieces 1 109 9 tonnes 292 15 1 000 pieces 552 16 1 000 pieces 279 67 tonnes 244